DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/17/20 and 3/1/21 have been considered by the examiner.
Drawings
The drawings received on 5/22/20 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 13 and 14 refers to a method claims 9, 10 and 11 however claims 9-11 are apparatus claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Daihen Corp (JP H0241777 A).

In regard to claim 1.   A pulse voltage generation device (Fig. 4), comprising: a transformer (4); a first AC/DC conversion circuit (rectifier, see also Figs. 3 16a-16d), with an alternating current side connected with a high-voltage side of the transformer; an energy storage capacitor ©, connected with a direct current side of the a first AC/DC conversion circuit, for storing electrical energy; and a discharge control circuit (6a-6d), in parallel connection with both ends of the energy storage capacitor, for controlling discharge of the energy storage capacitor to generate a high-voltage pulse.



In regard to claim 3.  The pulse voltage generation device of claim 1, further comprising:
a second AC/DC conversion circuit (2), with an alternating current side connected with a power grid (1); a DC/AC conversion circuit (3), with a direct current side connected with a direct current side of the second AC/DC conversion circuit (2), and an alternating current side connected with a low-voltage side of the transformer (4).

In regard to claim 8.   A pulse voltage generating method (Fig. 4), comprising: controlling application of square wave voltage on a low-voltage side of a transformer (4), wherein, after being subjected to voltage boosting by the transformer, the square wave voltage is converted to direct current voltage by an AC/DC conversion circuit (rectifier  , see also Fig. 3, 16a-16d)to charge an energy storage capacitor (C); and controlling a discharge control circuit (6a-6d) connected in parallel with the energy storage capacitor to discharge to generate a high-voltage pulse.

In regard to claim 9.  A pulse voltage generation device (Fig. 4), comprising: a first control unit (10), for controlling application of square wave voltage on a low-voltage side of a transformer (4), wherein, after being subjected to voltage boosting by the transformer, the square wave voltage is converted to direct current voltage by an AC/DC conversion circuit (rectifier, see Fig. 3, 16a-16d) to charge an energy storage capacitor (C); and a second control unit (14), for controlling a discharge control circuit (6a-6d) connected in parallel with the energy storage capacitor to discharge to generate high-voltage pulse.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Daihen Corp (JP H0241777 A) in view of Garcia Tormo et al. (US  2017/0295634 A1).
. 


Allowable Subject Matter
Claims 4-7, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is allowed because the prior art of record fails to disclose or suggest a including the pulse voltage generation limitation “wherein, the DC/AC conversion circuit comprises: a fifth controllable switch S5, a sixth controllable switch S6, a seventh controllable switch S7, an eighth controllable switch S8 and a second controller; the S5 is in series connection with the S6, the S7 is in series connection with the S8; an output terminal of the DC/AC conversion circuit has one end connected between the S5 and the S6, and the other end connected between the S7 and the S8; and the second 

Claim 5 is allowed because the prior art of record fails to disclose or suggest a including the pulse voltage generation limitation “wherein, a magnetic core of the transformer comprises at least two high-voltage coils, and each of the high-voltage coils is correspondingly connected with one first AC/DC conversion circuit, the first AC/DC conversion circuit is correspondingly connected with at least one energy storage capacitor and a discharge control circuit; two ends of the discharge control circuits with output terminals being connected in parallel serve as an output terminal of the pulse voltage generation device “ in addition to other limitations recited therein.

Claim 6 is allowed because the prior art of record fails to disclose or suggest a including the pulse voltage generation limitation “wherein, the transformer comprises at least two magnetic cores, a low-voltage side of each magnetic core is correspondingly connected with a DC/AC conversion circuit, input terminals of multiple DC/AC conversion circuits are connected in parallel with an output terminal of the second AC/DC conversion circuit “in addition to other limitations recited therein.

Claim 7 is allowed because the prior art of record fails to disclose or suggest a including the pulse voltage generation limitation “wherein, the transformer comprises at least two magnetic cores, and input terminals of low-voltage side coils of each magnetic core are .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838